Case 1:19-cv-00869-CMH-JFA Document 2 Filed 07/05/19 Page 1 of 3 PageID# 87




                 IN THE UNITED STATES DISTRICT COURT
      FOR THE EASTERN DISTRICT OF VIRGINIA (ALEXANDRIA DIVISION)


BOOZ ALLEN HAMILTON HOLDING
CORPORATION,

               Plaintiff,

       v.                                                    Civil Action No.
                                                             1:19-cv-00869-CMH-JFAVAED
RAMEZ TANNOUS SHEHADI

and

WALID FAYAD,

               Defendants.


            DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(2), 12(b)(5), 12(b)(6) and Local Rule 7, Defendants

hereby moves to dismiss the Complaint filed against it by Plaintiff in its entirety, with prejudice.

Specifically, Plaintiff’s Complaint should be dismissed because (1) the Court has no personal

jurisdiction over Defendants because Defendants had no contact with Plaintiff in Virginia and

insufficient minimum contacts with Virginia otherwise; (2) Plaintiff’s breach of contract claim is

barred as a matter of law since a court in the United Arab Emirates (“UAE”) ruled that

Defendants were terminated without “Cause;” and (3) Plaintiff insufficiently served Defendants

with the Complaint. The grounds for this Motion are set forth more fully in the Memorandum in

Support of Defendants’ Motion to Dismiss Plaintiff’s Complaint, filed concurrently with this

Motion.

                        [SIGNATURE BLOCK ON FOLLOWING PAGE]
Case 1:19-cv-00869-CMH-JFA Document 2 Filed 07/05/19 Page 2 of 3 PageID# 88




Dated: this 5th day of July, 2019.   Respectfully submitted,



                                     By: /s/ B. Patrice Clair
                                        B. Patrice Clair
                                        Virginia Bar No. 80225

                                        FORDHARRISON LLP
                                        1300 19th Street, N.W., Suite 420
                                        Washington, DC 20036
                                        Telephone: (202) 719-2000
                                        Facsimile: (202) 719-2077
                                        E-mail: pclair@fordharrison.com

                                        Attorneys for Defendants
Case 1:19-cv-00869-CMH-JFA Document 2 Filed 07/05/19 Page 3 of 3 PageID# 89




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on this 5th day of July, 2019, I caused the foregoing

DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT to be electronically

filed with the Court using the CM/ECF system and that I have caused a true and accurate copy of

the foregoing DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT to be

served, via email and first-class United States mail, postage prepaid, on the following:

        Benjamin S. Boyd
        DLA Piper LLP (US)
        500 8th Street NW | Washington, DC 20004
        202.799.4502 (Office)
        benjamin.boyd@us.dlapiper.com



                                                             /s/ B. Patrice Clair______________

                                                             B. Patrice Clair
                                                             Virginia Bar No. 80225

                                                              FORDHARRISON LLP
                                                             1300 19th Street, N.W., Suite 420
                                                             Washington, DC 20036
                                                             Telephone: (202) 719-2000
                                                             Facsimile: (202) 719-2077
                                                             E-mail: pclair@fordharrison.com
                                                             Attorneys for Defendants




WSACTIVELLP:10648800.1
